Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitations of claim 36 are included in claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29,31,34-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 requires at least 80% alumina comprising coarse grain particles and fine grain particles however the claim also sets forth at least 20% coarse grain particles that may comprise magnesia, magnesium aluminate, zirconia or doloma particles which would not make it possible to have 80% alumina. If there is 20wt% zirconia there cannot be 80% alumina because at least .6% CaO and MgO are required which would be 80% alumina, 20% zirconia, .5% CaO and .1% MgO which is greater than 100%. Furthermore, the claim allows for the coarse grain particles to not include alumina which it appears to meet the 80% alumina content at least some of the coarse grain particles would have to be alumina and therefor cold not be an optional component.
Claim 24 requires at least 0.25% TiO2 which contradicts the “up to 15.0% titanium oxide” which is inclusive of zero.
Response to Arguments
	Applicants argue three examples are provided showing where both “80% alumina” feature as well as the “at least 20% magnesia, magnesium aluminate, zirconia or doloma particles or a combination of any thereof” feature are met by the pending claim 1 [24] without exceeding 100%. It should be noted all the examples include less than 20% zirconia. The limitation of claim 24 allows for the coarse grain to be magnesia, magnesium aluminate, zirconia or doloma alone which is not possible  while maintaining the claimed content of alumina. Alumina cannot be an optional component as set forth in claim 24in the coarse grain. Ash shown by the examples provided by applicants the alumina must be present in the coarse grain and the coarse grain cannot comprise one of magnesia, magnesium aluminate, zirconia or doloma without alumina being present.
	Applicants’ also argue “The above examples (that are not exhaustive) provide a synopsis of how the “80% alumina “ feature as well as the “at least 20% magnesia, magnesium aluminate, zirconia or doloma particles” feature can both be met by the pending claim 1 [24] without exceeding 100%.”. However, none the of the examples include at least 20% of magnesia, magnesium aluminate, zirconia or doloma particles.
The content of magnesia, magnesium aluminate, zirconia or doloma particles are all below 20%.
	The rejection over JP2004142957 is withdrawn in view of the amendment requiring at least 0.25%TiO2 in claim 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
06/09/2022